DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-35 are currently pending.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-16, 22-24, 26, 27, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766.
Re claims 1, 2, 15, 16, 26 and 27:
 TAYLOR teaches an inductions system and method for filtering the induction of objects to a plurality of object processing systems, said induction system comprising:
Routing means for routing the object in one of a plurality of directions responsive to product detection, at least one of the plurality of directions leading to a selected one of the plurality of object processing systems (i.e., bi-directional sorting portion 110 routes objects to different conveyor sections leading to different destination areas 114 [0038] [Figure 2]).
TAYLOR does not teach an evaluation/discrimination means for evaluating at least one characteristic of an object.
SCHROADER teaches an induction system comprising an evaluation means for evaluating at least one characteristic of an object and routing means for routing the object in different directions [0010] [0013]; wherein the evaluation means determines any of a weight, mass, volume or density of the object [0010] [0013].

Re claims 11, 22-23, and 33-34:
TAYLOR, in view of SCHROADER teaches the induction systems as claims in claims 1, 15, and 26, wherein routing means includes a three-way conveyor for moving an object in one of three selectable directions [Figures 1-2]; wherein the plurality of directions lead to a plurality of object processing stations [Figures 1 and 7].
Re claims 14, 24, and 35:
TAYLOR, in view of SCHROADER teaches the induction systems as claims in claims 1, 15, and 26, wherein the plurality of object processing stations include automated object processing systems and manual object processing stations [0072]-[0073] [Figure 10].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of HABEGGER et al, WO 97/31843.
Re claim 3:
TAYLOR, in view of SCHROADER, teaches the induction system as claimed in claim 1, but does not teach the evaluation means includes an elevated roller.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HABEGGER in the system of TAYLOR, in view of SCHROADER, such that the evaluation means includes an elevated roller for the purpose of providing the system with additional object characteristic determination devices.

Claims 6, 7, 17, 18, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of TAMURA et al, US 2020/0023410.
Re claims 6-7, 17, 18, 28, and 29:
TAYLOR, in view of SCHROADER, teaches the induction system as claimed in claim 2, but does not teach the evaluation means includes at least one load cell or torque force sensor; wherein the load cell or force torque sensor is provided in a conveyor system.
TAMURA teaches an article sorting apparatus comprising an evaluation means including a load cell, wherein the load cell is provided in a conveyor system [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of TAMURA in the system of TAYLOR, in view of SCHROADER, such that the evaluation means includes a load cell providing in a conveyor system for the purpose of providing object weight detection directly at the conveyor.
Claims 8, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of DUGAT, US 2016/0083196.
Re claims 8, 19, and 30:
	TAYLOR, in view of SCHROADER, teaches the induction system as claimed in claims 1, 15, and 26, but does not state the plurality of directions includes a path that leads to a processing station for processing non-rigid objects.
	DUGAT teaches routing means for routing objects in a plurality of directions, including non-rigid packages [0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of DUGAT in the system and method of TAYLOR, in view of SCHROADER, for the purpose of facilitating processing of non-rigid packages for the purpose of facilitating processing of different types of packages.
Claims 9, 20, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of EMERY et al, US 4,622,875.
Re claims 9, 20, and 31:

EMERY teaches in induction system comprising a routing means including the application of forced air to the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of EMERY in the system of TAYLOR, in view of SCHROADER, such that the routing means further includes application of forced air to the object for the purpose of providing the system with alternative routing mechanisms commonly used in product sortation.

Claims 10, 21, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of PERRY et al, US 5,672,039.
TAYLOR, in view of SCHROADER, teaches the induction systems and method as claimed in claims 1, 15, and 26, but does not teach the routing means includes a drop mechanism for dropping an object through doors.
PERRY teaches an induction system comprising a routing means including a drop mechanism for dropping an object through doors (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of PERRY in the system of TAYLOR, in view of SCHROADER, such that the routing means further includes a 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable of TAYLOR et al, US 2017/0330135 in view SCHROADER et al, US 2016/0221766, as applied in claim 1, and further in view of TORANG, US 2019/0091730.
Re claims 12-13:
TAYLOR, in view of SCHROADER, teaches the induction system as claimed in claim 1, but does not explicitly state the plurality of directions lead to the plurality of object processing stations in series and/or parallel.
TORANG teaches a sortation system comprising a plurality of object processing stations in series and parallel [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of TORANG in the system of TAYLOR, in view of SCHROADER, such that the plurality of directions lead to the plurality of object processing stations in series and/or parallel.

Allowable Subject Matter
Claims 4-5 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876